Holderman, J. This matter coming on to be heard upon the motion of Respondent to dismiss the claim herein, and it appearing to the Court that Claimant has received due notice, and the Court being fully advised in the premises: Finds that Claimant signed a settlement contract lump sum petition and order in the Illinois Industrial Commission whereby he agreed that the receipt of $17,129.20 was a final and complete settlement of any and all claims as a result of the injury of August 27, 1975, and February 25, 1976, and that Claimant’s complaint seeks an additional $603.99 in back pay arising out of the injury on February 25, 1976, pursuant to the arbitration decision on June 26, 1978, to make the employee whole according to the provisions of Article XXIII of the Collective Bargaining Agreement. The Court further finds that this issue was settled in the case of Benedetto v. State, 32 Ill. Ct. Cl. 300, where the Court stated that the acceptance of a lump sum settlement under section 11 of the Workers’ Compensation Act (Ill. Rev. Stat., ch. 48, par. 138.11) released the State of Illinois from any duty to provide any additional compensation based upon the same accident. It is hereby ordered that the motion of Respondent be, and the same is, hereby granted and that the complaint is hereby dismissed with prejudice.